DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the amendment filed February 3, 2021.  Claims 1-8 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-8, under Step 2A claims 1-8 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a system comprising: 
receiving a request for a good or service based on a received voice input from a requestor of the good or service;;
determining requestor information comprising a physical location;
identifying one or more candidate products based on the request, requestor information, and existing vendor contracts between an organization associated with the physical location to which the requestor belongs; and
generating a purchase output based on at least one candidate product of the one or more candidate products.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an order is placed. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a client instance, client network, client device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (receiving a request for a good), 
storing and retrieving information in memory )determining requestor information_’
performing repetitive calculations (identifying candidate products),
electronic record keeping (generating  purchase output).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubat et al (US 2017/0032330 A1).

Regarding claim 1, Shubat discloses a system, comprising: a non-transitory, machine-readable medium storing code for performing one or more operations; and a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks, the system is configured to perform operations the comprising:
           receiving a request for a good or service initiated at a client device based on a received voice input from a requestor of the good or service (Shubat:  Figure 8C - start page, paragraph [0202] - audio input devices with voice command recognition systems, microphones, and other types of input devices);
determining requestor information comprising a physical location associated with the client device (Shubat:  paragraph [0009] - a method for managing vendor services provided at an employer service location);
identifying one or more candidate products from a database accessible by the client instance based on the request, requestor information, and existing vendor contracts between an organization associated with the physical location to which the requestor belongs (Shubat:  Figure 8D -  enables an employee to interact with a service catalog in accordance with some embodiments);
generating a purchase output based on at least one candidate product of the one or more candidate products (Shubat:  Figure 8F, 8G - each illustrate an exemplary user interface on a mobile device that enables an employee to order a service in according with an embodiment of the present invention).

Regarding claim 2, Shubat discloses all of the limitations as noted above in claim 1.  Shubat further discloses wherein the one or more candidate products are identified based on an existing contract between an enterprise associated with the client device and a vendor associated with the one or more candidate products (Shubat: paragraph [0135] - In some embodiments, an employee main page may show an account link and services available).  

Regarding claim 3, Shubat discloses all of the limitations as noted above in claim 2.  Shubat further discloses wherein the requestor information further comprises an identity of products currently owned by the requestor, an identity of products previously owned by the requestor, or both (Shubat: Figure 8B, paragraph [0136] - For example, the user interface may provide "start page", "service catalog", "my orders", "profile details", "help & support", and "notifications" navigation options for the user).  

Regarding claim 4, Shubat discloses all of the limitations as noted above in claim 2.  Shubat further discloses wherein the one or more candidate products are identified based on one or more distribution locations associated with the enterprise where the requestor works (Shubat: paragraph [0009] - a method for managing vendor services provided at an employer service location).  

Regarding claim 5, Shubat discloses all of the limitations as noted above in claim 1.  Shubat further discloses outputting a purchase request to an additional client device based on the identified one or more candidate products (Shubat: paragraph [0188] - In the illustrated embodiment, distributed system 1800 includes one or more client computing devices 1802, 1804, 1806, and 1808, which are configured to execute and operate a client application such as a web browser).  

Regarding claim 6, Shubat discloses all of the limitations as noted above in claim 1.  Shubat further discloses wherein the purchase output comprises an invoice, a purchase order, a request for additional funds, or any combination thereof (Shubat: paragraph [0155] - In some embodiments, the boarding pass identifies the vendor providing the service, the service to be provided, the employee requesting the service, a location approved for the service, etc).  

Regarding claim 7, Shubat discloses all of the limitations as noted above in claim 1.  Shubat further discloses receiving user input indicative of a selection of the one or more candidate products; and wherein the purchase output is generated based on the received user input (Shubat: Figure 8E).  

Regarding claim 2, Shubat discloses all of the limitations as noted above in claim 1.  Shubat further discloses wherein the purchase output is generated based on a metric score of a vendor associated with each of the one or more candidate products (Shubat: Figure 8E - review stars).  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0023415 A1, Brower et al discloses Enterprise Asset Management.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625